           Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 1 of 9




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA,
                                                                16 Cr 397 (LTS)

                       v.                              RENEWED
                                                       MOTION TO REDUCE SENTENCE
  HAROLD HILL,                                         PURSUANT TO
                                                       18 U.S.C. § 3582(c)(1)(A)(i)
                                  Defendant.
                                                       (COMPASSIONATE RELEASE)




                                           Introduction

       The defendant, Harold Hill, Id. No. 91134-054 through his attorney, respectfully provides

supplemental information to renew his motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to reduce

his sentence to time served and for immediate release followed by five years of supervised release

including those special conditions initially imposed1 based on the likelihood, given his chronic

underlying medical conditions, that exposure to severe acute respiratory syndrome coronavirus

2019 (hereinafter “coronavirus”) and its resulting disease, COVID-19, will cause his serious illness

and/or death and given his projected March 2, 2021 early release to community supervision in less

than three months the FBOP finds that Harold Hill no longer poses any danger to the community.


       1
          Mr. Hill is prepared to spend at a minimum the initial 14 days at home in self-quarantine
whether by Order of this Court or of his own accord. His release plan was detailed more fully in
his prior application (Dckt No. 382) which outlined the living quarters at his mother’s home which
will enable him to fully quarantine, with his own bathroom and bedroom, for at least 14 days for
his safety and the safety of the community in North Carolina, far away from the congested Lincoln
House projects or prison.

                                                 1
           Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 2 of 9




       Two pivotal factors have changed since the Court considered Hill’s compassionate release

application last April. Since the Court initially denied Hill’s motion for Compassionate Release

on May 26, 2020, the circumstances in which Hill is confined have worsened dramatically

inasmuch as the infection rate at Terre Haute where he is confined has skyrocketed and the FBOP

has found Hill suitable for safe return to community supervision in less than three months. (ECF

Dkt No. 383) . With the rise of COVID-19 infection rate in Terre Haute, particularly in the past

45 days, the risk to Mr. Hill’s health concomitantly has likewise increased substantially. Since his

application to this Court Mr. Hill has been assigned a release date into the community in March 2,

2021 reflecting a change in circumstances underscoring that he is rehabilitated enough to be safely

reintegrated into the community with supervision in less than three months. Nevertheless, the risks

of COVID-19 are so substantial to his life and limb that an earlier release date is warranted. Surely

Mr. Hill’s application now raises an extraordinary and compelling concern that his chronic COPD,

treated by daily use of multiple inhalers, among other health challenges puts him at far higher risk

of serious illness or death should he contract the disease. 2

       As amended by the First Step Act, the compassionate release statute allows courts to

reduce sentences for “extraordinary and compelling” reasons. COVID-19 is a serious respiratory



       2
         On February 2, 2018 Harold Hill, who is now 47 years old, was sentenced to 84 months
in prison upon his plea of guilty to Conspiracy to Distribute Crack Cocaine 18 U.S.C. 846,
841(b)(1)(b). Harold Hill has been in custody in connection with the present offenses since
September 8, 2016 which amounts to more than 50 months of actual incarceration. Upon
information and belief, he has fully completed the R.D.A.P. program at Fort Dix and in March
2020 he completed the “After Care” portion of the R.D.A.P. program which now entitles him to a
reduction in his overall sentence.



                                                  2
         Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 3 of 9




disease that is highly contagious, and which can lead to death. United States Centers for Disease

Control and Prevention, Coronavirus Disease 2019 (COVID-19): Situation Summary, CDC,

(2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html(hereinafter).

The growing coronavirus pandemic,3 which public health experts and policymakers recognize is

especially dangerous in the confines of correctional institutions, is such an extraordinary and

compelling circumstance. United States v. Brooker, No. 19-3218-CR, __ F.3d __ 2020 WL

5739712 at *7 (2d Cir. Sept 25, 2020) (holding that “the First Step Act freed district courts to

consider the full slate of extraordinary and compelling reasons that imprisoned person might

bring before them in motions for compassionate release.”).

                                                 Argument

       Since his application in May 2020 when the Court observed “up until days ago, Terre

Haute had no cases,” (Decision at p 3) hundreds of inmates at Terre Haute have contracted the

disease; at least two have died and presently 155 inmates are infected as well as 17 staff. See,

https://www.bop.gov/coronavirus/ (last visited December 12, 2020). Clearly, even assuming the

FBOP and this particular facility’s best efforts this virus is extremely difficult to contain and

treat. On May 19, 2020, by supplemental letter counsel reported to this Court that local Indiana

newspapers were reported the first infections in Terre Haute, although the FBOP had not yet

reported any. (See, Dkt No. 386 citing Tribune Star, May 19, 2020, Case of COVID-19 Infection


3
  Bobby Allyn, Fauci Estimates That 100,000 To 200,000 Americans Could Die From The
Coronavirus,
National Public Radio (Mar. 29, 2020), https://www.npr.org/sections/coronavirus-live-
updates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-americans-could-die-
from-thecoronavirus.


                                                  3
         Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 4 of 9




Reported at Federal Prison in Terre Haute, by Lisa Trigg (“On Saturday morning, members of

prison workers union AFGE Local 720 were notified that one inmate had tested positive for

COVID-19 and that two staff had been exposed to the virus.”)

https://www.tribstar.com/news/case-of-covid-19-infection-reported-at-federal-prison-in-terre-

haute/article_85a075ee-9940-11ea-87fe-fb3a2398734d.html; see also, Union COVID-10 Case at

Terre Haute Federal Prison, AP Press, May 18, 2020 at 9:28 pm.

https://www.wane.com/news/indiana/union-inmate-covid-19-case-at-terre-haute-federal-prison/;

see also, Dubois County Herald, Inmate Has COVID-19 at Terre Haute, AP Press, May 19,

2020 https://duboiscountyherald.com/b/inmate-has-covid-19-at-terre-haute-federal-prison.


       Today, Terre Haute reports 155 cases among inmates and has the twelfth highest

infection rate of all FBOP facilities on the official web site. https://www.bop.gov/coronavirus/

(last visited December 12, 2020). Because of Harold Hill’s Chronic Pulmonary Obstructive

Disorder (COPD) and chronic and severe asthma he has suffered since childhood,4 his history of


4
  The CDC has consistently reported that “People with moderate to severe asthma may be at
higher risk of getting very sick from COVID-19.” https:/cdc.gov/coronavirus/2019-ncov/nee-
extra-precautions/asthma.html People with Moderate to Severe Asthma, Ctr. for Disease
Control (Mar. 17, 2020), available at https://www.cdc.gov/coronavirus/ 2019-ncov/need-extra-
precautions/asthma.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.
gov%2Fcoronavirus%2F2019-ncov%2Fspecific-groups%2Fasthma.html; see also, Garg S, Kim
L, Whitaker M, et al. Hospitalization Rates and Characteristics of Patients Hospitalized with
Laboratory-Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30,
2020. MMWR Morb Mortal Wkly Rep 2020; 69:458–464. DOI:
http://dx.doi.org/10.15585/mmwr.mm6915e3external icon; (“Among 178 (12%) adult patients
with data on underlying conditions as of March 30, 2020, 89.3% had one or more underlying
conditions; the most common were hypertension (49.7%), obesity (48.3%), chronic lung disease
(34.6%), diabetes mellitus (28.3%), and cardiovascular disease (27.8%).” (emphasis added)).



                                                 4
           Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 5 of 9




hospitalizations and intubations as a result as recently as 2015 in Lincoln Hospital,5 Hill is

among those at highest risk of death or serious illness if he is exposed and contracts the disease.

This risk – which is greater within the confines of the close quarters in a prison - combined with

the totality of the circumstances of an unprecedented modern pandemic, warrants an immediate
                                     6
sentence reduction to time served.


       To recapitulate from the initial applicaitons, Mr. Hill uses three inhalers, a nebulizer and

is prescribed oral steroids to treat and control his lung disease in prison.7 See, Renewed Motion



5
  Harold Hill’s 2015 Lincoln Hospital Medical records which reflect his history of chronic asthma
and his repeated hospitalizations, including a prior intubation, are on file with defense counsel,
were raised at the time of his sentencing and remain available for this Court’s review. They are
not attached as an exhibit although cited in the original application throughout, were made
available to the Government and filed with the Court under seal. This is also true of Mr. Hill’s
voluminous FBOP medical records reflecting the multiple medications and treatments for his
COPD and asthma in prison. Should the Court wish to review the originals, defense counsel will
forward electronic versions of these voluminous documents.
6
  The New England Journal of Medicine published an April 2, 2020 article identifying the crisis
but also urging early and immediate mitigation intervention to slow the spread of the virus to the
prison population, before it spreads out of control. “An operationalize a response for incarcerated
populations, three levels of preparedness need to be addressed: the virus should be delayed as
much as possible from entering correctional settings; if it is already in circulation, it should be
controlled; and jails and prisons should prepare to deal with a high burden of disease. The better
the mitigation job done by legal, public health, and correctional health partnerships, the lighter the
burden correctional facilities and their surrounding communities will bear.”
https://www.nejm.org/doi/full/10.1056/NEJMp2005687?query=RP                 This article notes that
reducing the prison population by releasing certain inmates will contribute to “flattening the curve”
by limiting “transmission both inside correctional facilities and in the community after
incarcerated people are released. Such measures will also reduce the burden on the correctional
system in terms of stabilizing and transferring critically ill patients, as well as the burden on the
community health care system to which such patients will be sent.” Id.
       7
          Counsel’s review of the medical records corroborates the extent of Hill’s condition
reflected in the multiple medications he receives to manage his condition three inhalers and a
steroid for his lungs:

                                                  5
           Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 6 of 9




for CR May 6, 2020 (ECF Dkt No. 383).8 Since November 2020, Mr. Hill reports through

communications with his mother that ten inmates in his bunk-bed dorm where social distancing

is impossible, have contracted the virus and Correction Officers are infected and reluctant to

enter the dorms. He also reports that the teacher, the commissary Correction Officer and a mess

hall Correction Officer have contracted the virus. Hill has remained on lockdown and meals

currently are limited to peanut butter and jelly sandwiches at a minimum of twice and sometimes

as much as three times daily. Without commissary, he along with other inmates cannot purchase




       Albuterol Inhaler              (2 puffs four times per day)
       Budsonide/Formotrerol          (2 puffs two times per day)
       Montelukast Sodium             (10 mg 1 per day)
       Tiotroipum Bromide             (w/inhalers once daily through Handihaler)
                                                                   (FBOP records @ p 118)

       8
          As noted in the original sentencing memo to this Court, “Harold Hill suffers from extreme
and chronic asthma. His wheezing is audible and his shortness of breath palpable when he speaks
even when his asthma is controlled. Harold uses four separate inhalers, takes albuterol and steroids
and also has access to oxygen machines for episodic flare-ups in the dry air at the MDC. Harold
was twice hospitalized and intubated for life-threatening asthma attacks including one which lasted
four days in the intensive care unit at Lincoln Hospital.” (Dkt No. 306, February 2, 2018 (Defense
Sentencing Memo). As a chronic asthma sufferer, he is among those with the highest risk of death
or serious illness from COVID-19. There is no question that the COVID-19 virus is a respiratory
disease and complications include pneumonia, organ failure and may result in death. What you
need to know about coronavirus disease 2019 (COVID-19), CDC (Mar. 20, 2020),
at https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf.            By now
every credible news outlet in the world has reported, this is first and foremost a disease of the
lungs. See e.g.: What does the coronavirus do to your body? Everything to know about the infection
process,       USA       Today       (Mar.      16,     2020),     at https://www.usatoday.com/in-
depth/news/2020/03/13/what-coronavirus-does-body-covid-19-infection-process-
symptoms/5009057002/. (“The lungs are the major target,” Dr. Martin Hirsch, Senior
Physician, Infections Diseases, Mass. General Hospital) (emphasis supplied).



                                                 6
            Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 7 of 9




anything, including importantly hand soap necessary to manage the contagion. Despite attempts

to isolate the inmates and control the spread, the infection rate has climbed rapidly.9

                 Hill’s Plan to Ensure his Safe, Healthy Transition to the Community

       Months ago, last Spring, when this Court declined to grant relief one of the Court’s

concerns was the safety of the community and Mr. Hill’s safe and rehabilitative transition back to

the law abiding society given his acknowledged guilt to this crime and his criminal history. Since

that time, not only has Hill suffered an additional six months of incarceration as punishment, but

he has also been assigned an early community release date of March 2, 2021. During these past

six months Hill has suffered not only additional punishment, but he has done so under what can

only be described as psychologically and emotionally terrifying conditions. The coronavirus has

elevated the nation’s anxiety and for those in prison with little ability to protect themselves from

infection, who are on continual lockdowns with minimal access to reliable information from the

outside the psychological toll is nothing short of terrifying. 10 While Mr. Hill has less than three

months to serve before he is released to community supervision this Court should note that


       9
         In 2018, Hills breathing disability was so palpable even to a lay person, defense counsel
advocated for a reduced sentence based in part on that very disability, (February 1, 2018,
Sentencing Trx. at p. 20) (“He has a serious asthma problem, Your Honor, and at 45, he can’t
afford to be intubated again and again for his lungs and the asthma he developed as a kid in the
projects.”) Counsel also made mention of his audible wheezing in the written submission. (Jan.
18, 2018 Def. Memo at p 5). Defense counsel was not the first and clearly not the most recent to
have noted this chronic condition from which Hill suffers. His medical records from 2015 until
2020 are plastered with references concerning audible wheezing, chronic, sometimes near fatal
bouts of lung disease, terrifying shortness of breath and constant medical intervention
       10
         Per the initial defense sentencing memorandum and subsequent memoranda for
compassionate release, the Court is reminded that Harold Hills suffers from medically diagnosed
PTSD.

                                                 7
         Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 8 of 9




currently there is absolutely no opportunity inside the prison for additional rehabilitative education,

reintegration preparation or self-betterment due to the prison lockdowns and the minimal personnel

movement inside the facility to attempt to curtail the spread of the virus. It is highly unlikely that

any will be restored before March 2, 2021. Accordingly, due to the lockdowns there is little more

Hill has to gain in terms of rehabilitation by additional confinement three more months except pure

retributive punishment and he has everything to lose in terms of the risk to his life.

       Harold’s mother, Renee Hill, who spoke to her son regularly before he was subjected to

even further restrictions since the severe uptick in infections remains prepared to travel directly to

Indiana by car to pick up her son with her thirty-year-old grandson. It is just over 11 hours one

way by car from her home to Terra Haute, Indiana. She owns a 2017 Nissan which is able to make

the roundtrip. Renee Hill has a modest home in Parkton, North Carolina on Mount Baldy Drive.

She is in good health herself, able to make the roundtrip to Indiana, isolate her son in the backseat

to protect them both until they are home and quarantined.

       In Parkton, North Carolina Ms. Hill has a separate bedroom and a separate bathroom on

the opposite side of her home away from her bedroom and bathroom which is available exclusively

for Harold Hill to use where he can be completely quarantined for 14 days once he arrives. Only

Renee and Harold Hill will live there. She has the income and the space to support him, Harold

Hill is Medicaid eligible for continuing care of his asthmatic condition, as well as his COPD.

Following quarantine and hopefully the passage of this epidemic, Harold’s consistent work as an

orderly demonstrates that he has the self-discipline to apply himself to earn a modest wage and

support himself while living in his mother’s home.



                                                  8
         Case 1:16-cr-00397-LTS Document 410 Filed 12/13/20 Page 9 of 9




                                            Conclusion

       For the foregoing reasons, Harold Hill respectfully requests that the Court grant reduction

in sentence to time served, direct his immediate release to the quarantine of his mother’s home in

North Carolina to complete the supervised release portion of his sentence so he can end the terror

of further imprisonment during this crisis and slowly reintegrate into a changed society, a repentant

man rightfully frightened for his life.



       December 12, 2020                              Respectfully submitted,



                                                       /s/ Susan J. Walsh

                                                      Susan J. Walsh
                                                      Attorney for Defendant




                                                 9
